OPINION
ROBERTSON, Justice.
These appeals are from temporary injunctions enjoining the enforcement of the Sign Code of the City of Houston. We reverse and order each of the injunctions dissolved.
On October 29, 1986, in Cause No. 86-08560, Harris County Outdoor Advertising Association, et al. v. The City of Houston, et al., Judge Louis Moore of the 281st Judicial District Court of Harris County, signed a declaratory judgment granting the plaintiffs extensive relief from enforcement of the Houston Sign Code and H.B. 1330. That cause of action concerned only off-premise signs and billboards. Subsequently, the Greater Houston Sign Association, on behalf of itself and its members filed a similar action, Cause No. 86-52872, in the 281st Judicial District Court seeking relief from enforcement of the Sign Code as it pertains to on-premise signs and billboards. Plaintiffs’ First Amended Petition was filed on January 9, 1987, and the court immediately granted a temporary restraining order. On the same day, plaintiffs in original Cause No. 86-08560 filed a new cause of action, Cause No. 87-00827, seeking an injunction and a temporary restraining order. Again, the court immediately granted a temporary restraining order.
Subsequently, the trial judge issued a temporary injunction in each cause of action ordering “that Defendants are commanded forthwith to desist and refrain from enforcing, interpreting or applying the Houston Sign Code and/or H.B. 1330 in a manner inconsistent with this Court’s October 29,1986 Final Judgment in Cause No. 86-0850.”
*371We have this day rendered our opinion in City of Houston, et al. v. Harris County Outdoor Advertising Association, et al., 732 S.W.2d 42 (Tex.App. — Houston [14th Dist.] 1987), reversing and rendering judgment in trial cause No. 86-08560 (the declaratory judgment action). Because the declaratory judgment was improperly rendered, we find that each of the temporary injunctions based upon that declaratory judgment was improperly issued. Therefore, the temporary injunctions issued in Cause Nos. 86-52872 and 87-00827 are hereby dissolved.